Title: From George Washington to Samuel Tucker, 24 April 1776
From: Washington, George
To: Tucker, Samuel



Sir
New York April 24th 1776

The Readiness shewn by the Committee of safety for the Province of New Jersey to succour this Place with their Millitia on a late Occasion when they were at my Request called upon by Brigadier General The Earl of Stirling and the Alacrity with which I am Informed the Millitia then stepped forward in Defence of their Country are Sufficient Proofs of the Important Service the province of New Jersey is capable of rendering in Support of the Great cause of American Liberty especially if the Millitia of that Province be put under such Regulations, as

will enable them to give their Aid at the very time it may be wanted and without the least Delay possible. what renders such a regulation the more Necessary is that in the Present Situation of Affairs, it is more than probable that the approach of the Enemy will be sudden and without our having long Notice of their being on the Coast, Late Experience has taught us that under the present Regulation it will take at least a fortnight (after the necessity of the requisition is seen) to Assemble and embody any Considerable Detachment of the Millitia, whereof it seems Absolutely Necessary that there be a resolution of your Congress or Committee of Safety for Alloting a perticular number of your Millitia to March on the First Notice of the approach of the Enemy. the Detachment from each Regiment should be fixed upon who should March to Certain Places of Rendevous on the first Alarm by regulated signals a Regulation of such Signals was lately made by Lord Stirling for the Highlands of Neversinks and Staten Island a Copy of which with some Alteration I now send you and which I think are very proper for the purpose the two last of which Should be Repeated at a number of Eminences in your Province—And if on the Signal of the Appearance of a large Fleet the Detachments of your Millitia were Orderd to Rendevous at Brunswick[,] Amboy, Woodbridge, Raway, Elizabeth Town, Newark and Bergen they might be Ready in a day or two to march to such Place either in your Province or in this as would be found to stand most in need of their Assi[s]tance, and in Order to Avoid the Inconveniencies which may arise from the Absence of your Provincial Generals from that Part of the Country w[h]ere the Troops may Assemble, it will be necessary that the Colonels and Commanding Officers of every Corps or Detachment be Directed Strictly to Obey, the Orders they may Receive from the Continental General to whom that Department may be Allotted. With Respect I am Sir Your most Obbed. Humbe Servt

G.W.

